DETAILED ACTION

Allowable Subject Matter
Claims 1, 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art Muto et al. (US Pub: 2011/0221732 A1) do not teach “A electro-optic display having a plurality of display pixels positioned in a plurality of rows and columns, the display comprising: means to divide the plurality of display pixels into N groups, wherein N is an integer larger than 1; and a controller configured to call, for a display pixel, a transition from a current optical state to a next optical state, wherein the controller allocates N transitions for every single possible transition the display pixel is capable of performing, and to provide a first waveform to a first group of pixels and a second waveform to a second group of pixels, the first waveform and the second waveform each have a driving section and an edge clearing section, wherein the first waveform and the second waveform overlap in time but the driving section of the second waveform lags the driving section of the first waveform by at least one frame.”
Specifically, the prior art Muto et al. do not teach first waveform and second waveform overlap in time but the driving section of the second waveform lags the driving section of the first waveform by at least one frame (i.e. Muto is silent about the overlapping nature of the waveform and do not define the lag of the two waveform by at least one frame).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Kamee et al. (US Pub: 2009/0257005) is cited to teach a similar type of autonomous of display with optical lag axis base polarization system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        May 6, 2022
   20140331791